Case 3:19-cv-00665-MMD-WGC Document 37-34 Filed 05/17/20 Page 1 of 5




                  Exhibit 34




                     Exhibit 34
               Case 3:19-cv-00665-MMD-WGC Document 37-34 Filed 05/17/20 Page 2 of 5

Read, Breanne

From:                  Reich, Chris
Sent:                  Thursday, December 27, 2018 3:29 PM
To:                    Michael Langton
Cc:                    Merri Kirk; Read, Breanne
Subject:               Ms. Olsen Draft Agreement
Attachments:           DRAFT OLSEN SETTLEMENT AGREEMENT.docx



Hello Mike. Pursuant to our telephone conversations, attached is the draft settlement agreement for you to
discuss with your client. Please let me know your client’s response after your discussion.

If acceptable, the Superintendent is out until January 2nd and will be able to sign on that day. In the
Superintendent’s stead, the Deputy Superintendent can sign today. However, she will be out starting tomorrow.
The Chief of Staff also has authority to sign on behalf of the Superintendent and he is available to sign
tomorrow.

Thank you for your consideration of this matter.

Best,

Christopher B. Reich
Deputy Chief General Counsel
Washoe County School District
425 East Ninth Street
PO Box 30425
Reno, NV 89520-3425
Office Telephone (775) 348-0300; Fax (775) 333-6010
Email
creich@washoeschools.net


PERSONAL AND CONFIDENTIAL: This message originates from the Washoe County School District Office of the General
Counsel. This message and any file(s) or attachment(s) transmitted with it are confidential, intended only for the named recipient, and
may contain information that is a trade secret, proprietary, protected by the attorney work product doctrine, subject to the attorney-
client privilege, or is otherwise protected against unauthorized use or disclosure. This message and any file(s) or attachment(s)
transmitted with it are transmitted based on a reasonable expectation of privacy consistent with ABA Formal Opinion No. 99-
413. Any disclosure, distribution, copying, or use of this information by anyone other than the intended recipient, regardless of
address or routing, is strictly prohibited. If you receive this message in error, please advise the sender by immediate reply and delete
the original message. Personal messages express only the view of the sender and are not attributable to Washoe County School
District Office of the General Counsel.




                                                                   1
                                                                                                                  WCSD 3980
      Case 3:19-cv-00665-MMD-WGC Document 37-34 Filed 05/17/20 Page 3 of 5



                                   SETTLEMENT AGREEMENT

       THIS SETTLEMENT AGREEMENT (Agreement) is entered into by Trina Olsen (OLSEN)

and the Washoe County School District (District) (referred to hereinafter individually as “Party” and

conjunctively as “parties”) in settlement of OLSEN’s employment with the District on the following

terms and conditions:

                                   TERMS AND CONDITIONS

       WHEREAS, the parties desire to resolve and to settle all issues related to OLSEN’s District

employment:

       NOW, THEREFORE, it is hereby agreed as follows:

       1.      The District shall accept the remedy contained in Arbitrator Andrea L. Dooley’s

Decision and Award dated December 13, 2018 (Dooley Award): to reinstate OLSEN’s employment

with the District; to place OLSEN in a position as an Assistant Principal or other position; to pay

OLSEN back pay and benefits from July 5, 2018; to remove the July 19, 2017 Letter of Admonition

(First LOA) and all vestiges of it from OLSEN’s personnel file; and, to revise the July 19, 2017 Letter

of Admonition (Second LOA) so it to contains only Allegations 1 and 3.

       2.      The District shall restore OLSEN’s back pay and benefits from July 2018 through

December 2018. Within thirty (30) days of the effective date of this Agreement, OLSEN shall receive

her gross back pay, amounting to FORTY-SIX THOUSAND EIGHT HUNDRED AND NINETY-

TWO DOLLARS AND 52/100 ($46,892.52). The gross pay amount is subject to and will have normal

and customary withholdings and deductions. The back leave benefits amount to eighteen (18) accrued

vacation days and fifteen (15) accrued sick days.

       3.      OLSEN agrees that she will not file any other grievance or complaint under the terms

of the current Collective Bargaining Agreement (CBA) regarding the facts and circumstances that were

the subject of the Dooley Award.


                                             Page 1 of 3


                                                                                            WCSD 3981
      Case 3:19-cv-00665-MMD-WGC Document 37-34 Filed 05/17/20 Page 4 of 5



        4.      This Agreement is entered into for the purpose of resolution of the mutually conflicting

claims that have arisen between the parties and no party makes any admission of wrongdoing by

entering into this Agreement. OLSEN hereby releases, discharges and waives any right, claim or

entitlement related in any way to her employment and arising out of any of the facts or incidents which

have given rise to this Agreement, and which OLSEN may have against the District, its employees and

agents, excluding any right, entitlement, claim, benefit or compensation for unemployment

compensation (NRS Chapter 612) or industrial insurance (NRS Chapters 616A through 616D). See

NRS 612.700(1); NRS 616B.609(1)(b). Such claims include, but are not limited to, any potential or

possible claims that could be filed, or have been filed, in regard to the Family Medical Leave Act or

with the Equal Employment Opportunity Commission, the Nevada Equal Rights Commission, any

potential or possible lawsuit that could or may be filed in state court, federal court, or any other judicial

forum. This release is a full and complete waiver, release and relinquishment of any and all claims,

rights or entitlements of any of the parties arising out of the facts and incidents which led to this

Agreement, except as provided herein.

        5.      The terms and conditions of this Agreement are final and binding upon all of the parties

and the signatures of the parties on this Agreement constitute acknowledgment and acceptance of the

terms and conditions of this Agreement.

        6.      This Agreement is not precedential in nature, shall neither constitute nor establish any

precedent, may not be used in any other proceeding not involving OLSEN and has no effect other than

as set forth herein.

        7.      This Agreement constitutes a complete and total understanding between the parties and

may not be modified except in writing signed by all of the parties. Items not referenced in this

Agreement are not included therein and may not be made a part hereof.




                                                Page 2 of 3


                                                                                                 WCSD 3982
      Case 3:19-cv-00665-MMD-WGC Document 37-34 Filed 05/17/20 Page 5 of 5



        8.     This Agreement and the Dooley Award are confidential. No party may release the

terms and conditions of this Agreement to any third party except as required by law. In this regard, it

is understood that certain administrative personnel of the District will need to be advised of this

Agreement and Dooley Award for purposes of implementation. However, the terms and conditions of

this Agreement and the Dooley Award will not be released to any individual or entity who does not

have a strict need to know except as required by law, and even with regard to such individuals or

entities, only those terms and conditions necessary for that individual to take action in implementation

of this Agreement will be conveyed.

        9.     OLSEN and the District agree they shall not disparage or malign one another with

respect to any matter related to their employment or service, professionalism, ethics, work ethic,

character or integrity. For the purposes of this paragraph, the District includes: the District, its

employees, and its officers.

        10.    The effective date of this Agreement is the date of the last signature placed hereon.

        11.    Each party will bear its own attorney’s fees and costs.

Dated this      day of December 2018.                   Dated this       day of December 2018.

                                                        Washoe County School District


____________________________                            By:____________________________
Trina Olsen                                               Traci Davis, Superintendent of Schools


Approved as to form and content by:                     Approved as to form and content by:
Dated this     day of December 2018.                    Dated this     day of December 2018.

By:___________________________                         By:____________________________
  Michael Langton, Esq.                                  Christopher B. Reich, Esq.
  Attorney for Trina Olsen                               District, Deputy Chief General Counsel




                                              Page 3 of 3


                                                                                             WCSD 3983
